Citation Nr: 1101759	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  03-32 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbar radiculopathy, to 
include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In March 2008, the Board remanded the issue of entitlement to 
service connection for lumbar radiculopathy, along with two 
claims to reopen previously denied claims, for further 
evidentiary development.  The claims were returned to the Board 
and in April 2009 the Board reopened and remanded the previously 
denied claims (both were subsequently granted) and denied the 
claim for service connection for lumbar radiculopathy.  In 
January 2010, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion for partial remand, 
remanding the issue on the title page to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for entitlement to service connection for lumbar 
radiculopathy, to include on a secondary basis.

The Veteran asserts that he has lumbar radiculopathy caused by 
his service-connected right hip strain.  As indicated in the 
joint motion, the Veteran has not been provided a VA examination 
but has submitted evidence that suggests he has lumbar 
radiculopathy that started during service.  Specifically, an 
August 2005 private treatment note indicates that the Veteran's 
low back pain with radiculopathy likely started in 1972 in boot 
camp.  However, the physician did not reconcile his opinion with 
the lack of treatment for lumbar radiculopathy during service or 
the normal findings at separation from service with respect to 
the lower extremities and neurological examination.  Given the 
above, the Board finds that an examination is needed.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, 
the case must be remanded so that a neurological examination can 
be undertaken and the necessary VA opinions can be obtained.

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the Bay Pines VA Healthcare System dating 
since September 2008.

2.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA neurological examination to determine the 
nature of his lumbar radiculopathy, and to 
obtain an opinion as to whether such is 
possibly related to service or service-
connected chronic right hip strain.  The 
claims file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted and the results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran has 
lumbar radiculopathy that (1) arose during 
service or is otherwise related to service, 
or (2) is proximately due to or aggravated 
(permanently worsened beyond natural 
progress) by the service-connected right hip 
strain.  If the examiner concludes the lumbar 
radiculopathy is aggravated by the service-
connected hip condition, the examiner should 
quantify the degree of aggravation, if 
possible.  

The examiner is also asked to address the 
significance, if any, of the Veteran's work-
related back injuries after service, and to 
address the August 2005 treatment note from 
Dr. Norris indicating that the Veteran's low 
back pain with radiculopathy likely started 
in 1972 during boot camp.  A rationale for 
all opinions expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


